Title: From Thomas Jefferson to John Page, 6 September 1808
From: Jefferson, Thomas
To: Page, John


                  
                     My dear friend 
                     
                     Monticello Sep. 6. 08.
                  
                  ‘In the midst of life we are in death.’ so has said some great moralist, and so says truth even for the young: and how much rather for us who have closed our thirteenth lustre! I have moreover heard that you have been particularly afflicted by want of health latterly, insomuch as to make it probable the indispensable attentions to your office are burthensome to you. would it be a relief to transfer the office to your son Francis, for your use, with an understanding that it should afterwards continue with him for the benefit of the family? or would you rather retain it in your own name, during your life, with the probability (for we cannot be certain of what is distant) that he will succeed you for the same family benefit? decide on this my friend, according to your own wishes, and if the execution falls within the compas of my time & powers, count upon it with the sacred confidence which your merits, my affections, & the gratitude of our country will justify. God bless you, and give you health of days, until he shall do better for you.
                  
                     Th: Jefferson 
                     
                  
                  
               